Citation Nr: 0116526	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for a left knee disability.  


REMAND

The Veterans Claims Assistance Act of 2000, inter alia, 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  VCAA, §§ 3-4 (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, this new legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence to make a decision on the claim.  
VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).

In this case, the veteran and his representative contend that 
service connection is warranted for a left knee disability.  
Essentially, the veteran maintains that while he did undergo 
left knee surgery prior to service, he was medically cleared 
by both civilian and military doctors upon entering service.  
The veteran asserts that his current left knee problems began 
during service, in that surgery was performed in December 
1999.

Initially, the information of record reflects that the 
veteran suffered a left knee injury prior to service.  The 
medical records enclosed with the veteran's service records 
indicate that, in May 1995, prior to the veteran's entry into 
service, the veteran underwent surgery for a partial 
meniscectomy of the left knee, and removal of a loose body.  
The report of the veteran's pre-entrance examination, dated 
in September 1995, indicates that the veteran was three 
months status post arthroscopy, partial medial meniscectomy 
of the left knee, asymptomatic.

Further, the service medical records indicate that the 
veteran suffered from left knee problems while in service.  
The service medical records reflect that the veteran began to 
complain of left knee pain again in February 1999, and 
underwent another arthroscopic procedure on his left knee 
while in service.  Although the veteran's April 2000 
separation examination does not contain any findings relating 
to the veteran's left knee, the veteran did, at that time, 
report that he was still experiencing pain from his December 
1999 knee surgery.

The Board also notes that the veteran apparently received two 
separate VA examinations on the same day in August 2000.  
Specifically, the report of examination conducted by J.S., 
MD, indicated an impression of post arthroscopic internal 
derangement of the left knee.  The report of examination 
conducted by L.G., DO, indicated an impression of status post 
left arthroscopic surgery for a medial meniscus of the left 
knee (done during service), with residual discomfort from 
that time.  However, neither examiner provided an opinion as 
to the etiology of the of the veteran's current left knee 
disability, whether that condition preexisted service, was 
incidental to service, or was aggravated by service.  As the 
determinative issue here is the etiology of the veteran's 
condition, competent medical evidence in this regard is 
critical.  Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  
Therefore, the Board finds that an examination is necessary 
to address these relevant medical questions.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for a left knee disability, both 
before, during, and after service.  
After securing any necessary 
release(s), the RO should request 
copies of all indicated records which 
have not been previously secured and 
associated with the claims folder.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination 
to determine the nature, extent, and 
etiology of any left knee disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, to 
specifically include the pre-service 
medical records, the in-service 
medical records, the reports of VA 
examination dated in August 2000, and 
any other additional relevant 
information and medical records 
procured in connection with this case; 
and acknowledges such review in the 
examination report.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of the 
records contained in the claims folder 
and results of the orthopedic 
examination, the examiner is asked to 
provide an opinion as to the following 
questions.  (1)  Whether any left knee 
condition existed prior to service or 
whether the left knee condition was 
coincident with service.  (2)  If a 
left knee condition is found to have 
existed prior to service, whether that 
condition increased in severity during 
service.  In offering this assessment, 
the examiner should specifically 
comment on whether the veteran 
sustained temporary or intermittent 
knee symptoms with activity during 
service, or whether the pathology of 
the left knee condition permanently 
changed during service.  (3)  If the 
left knee condition is found to have 
increased in severity during service, 
whether such increase was due to the 
natural progression of the condition, 
or could be contributed to the 
veteran's period of military service.  
The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


